PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/144,802
Filing Date: 8 Jan 2021
Appellant(s): WOOLSEY PHARMACEUTICALS, INC.



__________________
STEPHANIE R. AMOROSO
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/8/2022.


Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellants argues several times and varying ways that from the Turk reference is that there is no reason to use fasudil to treat mice or humans with AD nor does Turk disclose that fasudil will treat any disease.  This argument has been fully considered but has not been found convincing.  Turk teaches on page 10 that an early case study reported the effects of Fasudil treatment on cerebral vasospasm patients (Kamei, Oishi, & Takasu, 1996), in which two patients with cerebrovascular dementia exhibiting wandering symptoms and forgetfulness were treated with Fasudil for 8 weeks at 30 mg/kg or 60 mg/kg [Notes: it should be 30 or 60 mg/day; See abstract of Exhibit C (Kamei et al., 1996) provided by Appellant]. Results showed that patient memory was slightly improved and their wandering symptoms disappeared during Fasudil treatment.  Turk discloses that the treatment of Fasudil may have slowed down the progression of the disease (page 50). Additionally, Kamei (as disclosed by Turk and Exhibit C as disclosed by appellant) discloses the evaluation of treatment with fasudil hydrochloride, a novel intracellular calcium antagonist, for wandering symptoms in patient with cerebrovascular dementia. Treatment with fasudil at 30 or 60 mg/day was given orally for 8 weeks. The wandering symptoms disappeared in both patients during the treatment.  Mental test indicated that memory was mildly improved during treatment.  These results suggest that the efficacy of fasudil for the wandering symptoms and mental function observed in our patients may be been related to a direct effect on intracellular energy metabolism (abstract).  It would have been obvious to one of ordinary skills at the time of filing that Turk and Kamei (disclosed by Turk and Exhibit C disclosed by appellant) discloses that fasudil is effective in the treatment of AD which results in memory loss, behavioral changes and deficits in thinking and languages skills.  And that fasudil is effective in stopping wandering in patients as taught by Turk.  Thus, in the administration of fasudil to treat AD would also stop the wandering in patients as disclosed by Turk.
	
Appellants argues that Cipriani does not assert that wandering is caused by memory or cognition impairments in dementia patients.  This argument has been fully considered but has not been found convincing. Cipriani teaches that Wandering represents one of many behavioural problems occurring in people with dementia. Patients with dementia with Lewy bodies (DLB) share many clinical signs and symptoms with patients diagnosed with AD, but according to Knuffman et al., patients with DLB have a higher incidence of wandering. It is obvious to one of ordinary skills at the time of filing that the administration of fasudil to treat wandering with DLB since it is known in the art that DLB patients have higher incidence of wandering than AD patients and that fasudil stops wandering as taught by Turk and Cipriani with a reasonable expectation of success.  
Appellants argue that Logsdon does not mention DLB and no DLB patient were evaluated.  And that wandering is not caused by cognitive decline.  These arguments have been considered but has not been found convincing.  Logsdon teaches that lack of activity, greater cognitive impairment, and greater impairment in ADL functioning appear to be related to wandering in both settings.  And that the current study suggests that depression and anxiety may contribute to wandering in a subset of community-residing individuals (page P289, right column, second paragraph under Discussion). Therefore, taken the teachings of cited art; DLB patients have a higher wandering rate than AD patients, fasudil is effective in stopping wandering in patients as taught by Turk, Cipriani and Logsdon. Therefore, it would have been obvious to one of ordinary skills at the time of filing to administer fasudil to treat wandering in a patient with DLB, since it is known that patients with DLB have higher wandering incidence than AD patients with a reasonable expectation of success.
Appellants argue that Kim nor Sugi disclose wandering at all.  This argument has been fully considered but has not been found convincing. Sugi is applied to teach that fasudil is known in the art to be administered in sustained-release formulation.  Kim was mistakenly left in statement of rejection but the Final rejection dated 9/17/2021, page 4, makes it clear that the grounds of rejection do not rely on the teachings of Kim.  Additionally, nowhere in the rejection is Kim explained in the body of the rejection, so it is clear that Kim in the statement of rejection is an oversight/typographical error.
	Appellants argues that the Offices relies on animal data primality for AD but overlooks the fact that animal models for AD have epically failed to translate into human therapeutics for AD.  This argument has been fully considered but has not been found convincing.  It appears that appellant is attempting to read limitations into the instant claims in which are not presented.  The instant claims only recite “patient”, which a mouse or rats are in fact patients.  Further, the instant claims do not recite that the patient is human.  Additionally, the obvious rejection requires a reasonable expectation of success, not and absolute predictability.  And animal studies are sufficient to provide that reasonable expectation of success in this case.
	Appellants argue several times and varying ways that there is no motivation to treat wandering in DLB with fasudil.  This argument has been fully considered but has not been found convincing.  Turk expressly teaches that an early ease study reported the effects of Fasudil treatment on cerebral vasospasm patients (Kamel Oishi, & Takasn, 1996), in which two patients with cerebrovascular dementia exhibiting wandering symptoms and forgetfulness were treated with Fasudil for 8 weeks at 30 mg/kg or 60 mg/kg. Results showed that patient memory was slightly improved and their wandering symptoms disappeared during Fasudil treatment, reappearing a few days following treatment. (page 10).  And that fasudil is effective in stopping wandering in patients as taught by Turk.  And Cipriani teaches that patients with dementia with Lewy bodies (DLB) share many clinical signs and symptoms with patients diagnosed with AD, but according to Knuffman et al., patients with DLB have a higher incidence of wandering.  It would have been obvious to one of ordinary skills in the art at the time of filing that to administer fasudil to treat wandering in a patient with DLB and AD as taught by Turk and Cipriani.  And since it is known in the art that DLB patients have higher incidence of wandering that that of AD, the treatment of fasudil would also treat the wandering of DLB and AD with a reasonable expectation of success since it is known that both AD and DLB both demonstrate wandering.

	In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here the combination of references teach and render obvious the claimed invention.  
	Appellant’s argument E., that there is no reasonable expectation of success, have been fully considered but are not persuasive. Since, Turk expressly teaches that an early ease study reported the effects of Fasudil treatment on cerebral vasospasm patients (Kamel Oishi, & Takasn, 1996), in which two patients with cerebrovascular dementia exhibiting wandering symptoms and forgetfulness were treated with Fasudil for 8 weeks at 30 mg/kg or 60 mg/kg. Results showed that patient memory was slightly improved and their wandering symptoms disappeared during Fasudil treatment, reappearing a few days following treatment. (page 10).  And that fasudil is effective in stopping wandering in patients as taught by Turk.  And Cipriani teaches that patients with dementia with Lewy bodies (DLB) share many clinical signs and symptoms with patients diagnosed with AD, but according to Knuffman et al., patients with DLB have a higher incidence of wandering.  It would have been obvious to one of ordinary skills in the art at the time of filing that to administer fasudil to treat wandering in a patient with DLB and AD as taught by Turk and Cipriani.  And since it is known in the art that DLB patients have higher incidence of wandering that that of AD, the treatment of fasudil would also treat the wandering of DLB and AD with a reasonable expectation of success.
                                                                                                                                                                                       	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
Conferees:
/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627     
                                                                                                                                                                                                   /WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628     
                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.